Exhibit 10.1

IMPORTANT INFORMATION
PLEASE READ CAREFULLY

      TO:  
Mitchell S. Bregman
6213 Pine Cone Court
Long Grove, IL 60047
DATE:  
November 30, 2010

Attached is a Release, Settlement and Income Protection Agreement (“Agreement”).
By signing this document, you will be giving up any and all claims against Exide
Technologies and others, (as described more fully in the General Release of
Claims section of the Agreement) in exchange for income protection and other
consideration upon your leaving Exide. You should read this document carefully
and sign it only after you understand it and voluntarily agree to its terms. We
advise you to consult with an attorney of your choosing before signing the
Agreement.

INSTRUCTIONS FOR SIGNING AGREEMENT

You have a period of twenty-one (21) calendar days after receiving the attached
Agreement to consider the offer it describes, as described in the Consideration
Period section of the Agreement. To accept the offer, you must sign the
Agreement, have it notarized and ensure that the signed and notarized Agreement
is received by Barbara A. Hatcher, Executive Vice President and General Counsel,
Exide Technologies, 13000 Deerfield Parkway, Building 200, Milton, GA 30004 no
later than the end of the 21-day period.

From the date that you have signed the Agreement, you will have a period of
seven (7) calendar days to revoke the Agreement if you choose. This right is
described in the Revocation Period section of the Agreement. Notice of
revocation must be submitted to Barbara A. Hatcher, Executive Vice President and
General Counsel, Exide Technologies, 13000 Deerfield Parkway, Building 200,
Milton, GA 30004. If you have not submitted your written notification of
revocation on or before the seven (7) day period has expired, so that it is
actually received within that time period, you cannot revoke the Agreement. If
you revoke the Agreement, you will not be entitled to any of the income
protection or other consideration it describes.

RELEASE, SETTLEMENT AND INCOME PROTECTION AGREEMENT

This Release, Settlement and Income Protection Agreement (“Agreement”) is
entered into between Mitchell S. Bregman (“Employee”), and Exide Technologies, a
Delaware corporation, with offices at 13000 Deerfield Parkway, Building 200,
Milton, Georgia, 30004 (hereinafter referred to as “Exide” or “the Company”)
effective April 1, 2011 (“Separation Date”).

In exchange for entering into this Agreement, Employee shall be entitled to the
income protection and other benefits described in Paragraphs 1, 2, 3, 4, 5 and 6
below. Employee acknowledges and agrees that the income protection benefits
constitute good, valuable and sufficient consideration for this Agreement.

For the period from the date of the execution of this Agreement, through
March 31, 2011, Employee’s current base salary, Annual Incentive Plan (“AIP
Plan”) eligibility, employee benefits and perquisites (if any), will remain
unchanged subject to Paragraph 16 herein.

Employee acknowledges that no further equity or cash awards shall be provided to
Employee under the 2004 Stock Incentive Plan, as amended from time to time, or
the 2009 Stock Incentive Plan.

Employee also acknowledges and agrees that to the extent that the terms of this

Agreement are inconsistent or conflict with Exide Technologies’ Post Separation
Income Protection Policy for Salaried Employees (the “Income Protection Plan” or
“Plan”), the Income Protection Statement (“IPS”), attached as Exhibit A hereto,
or any agreement that refers or relates to such Plan, this Agreement shall
control.

NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:

1. Income Protection Payments. Exide will pay Employee the amount of
approximately $6,560.00 per week for 78 weeks following the Separation Date (for
a maximum of Five Hundred Eleven Thousand, Six-Hundred and Eighty Dollars
($511,680.00)) (“Income Protection Payments”) subject to normal deductions for
federal and state taxes and other required withholdings. The Income Protection
Payments will be paid to Employee in installments, consistent with Exide’s
regular payroll schedule and payable by direct deposit commencing on the first
pay date on or after the first day of the seventh month following Employee’s
termination of employment. The first such payment shall include a make-up
payment equal to all Income Protection Payments that would have been made to
Employee from the date of Employee’s termination of employment through such
payment date absent the six month delay in payment. Each payment shall be
considered a separate payment and not part of a series of payments for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended. The Income
Protection Payments shall not be subject to reduction or mitigation should
Employee find alternative employment during such seventy-eight (78) week period.

Notwithstanding the paragraph above, any Income Protection Payments or other
payments made to Employee under this Agreement shall be first used to satisfy
any obligations Exide may have to Employee under the Worker Adjustment and
Retraining Act of 1988 (“WARN”) or similar statutes or regulations of any
jurisdiction relating to any plant closing or mass lay-off or as otherwise
required by law.

2. Annual Short-Term Incentive Payment. Exide will pay to Employee Employee’s
earned fiscal 2011 Annual Incentive Plan award (the “Award”), if any, pursuant
to the terms and conditions of the Fiscal 2011 Annual Incentive Plan (the “AIP
Plan”). On April 15, 2011, Employee will receive an advance payment of $85,280,
equal to one-half (1/2) of the target AIP Plan award (“Early AIP Payment”).
Additional payout, if any, will occur after the fiscal 2011 results have been
finalized, audited and approved by the Compensation Committee of the Board of
Directors. Should the Early AIP Payment exceed any amount that Employee would
have otherwise been eligible to receive under the AIP Plan, Employee shall be
required to repay to the Company the difference between the Early AIP Payment
and the amount that Employee would have otherwise been eligible to receive under
the AIP Plan (the “Clawback Amount”). For the avoidance of doubt, the Company
shall have the right to withhold any Income Protection Payments due to Employee
under this Agreement to satisfy the Clawback Amount, to the extent such
withholding would not give rise to a failure to comply with Section 409A of the
Internal Revenue Code of 1986.

3. Outplacement, Tax and Financial Planning Services. Employee shall receive
reimbursement for up to $25,000.00 in outplacement assistance costs incurred or
paid during the twelve (12) months following January 1, 2011. Any such payments
will only be made upon submission of proper documentation of the expenses, and
payments will be made, at Employee’s election, (i) directly to the vendor or
(ii) directly to the employee. All such reimbursements must be submitted and
reimbursements made no later than December 31, 2012. Employee shall separately
receive a payment of $16,400.00 to reasonably reimburse him for the expected
costs of the tax and financial planning services that he will incur prior to
December 31, 2011 in connection with this Agreement and the severance of his
employment.

4. Vesting Acceleration. All restricted stock granted to Employee prior to
April 1, 2011 that have not become non-forfeitable on the Separation Date shall
become non-forfeitable on the Separation Date. Executive shall be entitled to
satisfy any state and federal income tax resulting from the acceleration of any
such restricted stock awards by cash payment or by the surrender of a portion of
such awards. Unrestricted stock certificates shall be issued within fourteen
(14) days after the Separation Date, at which time the shares will become
transferable. All restricted stock units granted to Employee on March 22, 2007
that have not become non-forfeitable on the Separation Date shall become
non-forfeitable on the Separation Date, and unrestricted share certificates
shall be issued to Employee within fourteen (14) days of Employee’s separation
from service on account of any restricted stock units that become
non-forfeitable on the Separation Date. With respect to any restricted stock
units that prior to the Separation Date became non-forfeitable, unrestricted
share certificates shall be issued to Employee on the date that is six months
after the Employee’s separation from service pursuant to the terms of the
restricted shares unit award agreement. All stock options granted to the
Executive after April 1, 2008 shall become immediately non-forfeitable and
exercisable at the Separation Date. All of Employee’s outstanding non-qualified
stock options at the Separation Date shall be permitted to be exercised within
two (2) years following the Separation Date. All performance-based awards which
have not vested and become payable as of the Separation Date shall be forfeited.

5. One Time Payment. Within seven (7) days after the Separation Date, Exide will
make a one time payment to Employee in the amount of $19,680.00, subject to
normal deductions for federal and state taxes and other required withholdings as
payment in lieu of notice or any other income, time off, or vacation benefits to
which Employee may believe he is entitled. Employee shall be allowed to carry
forward nine (9) days vacation from calendar 2010 which has not been used by
December 31, 2010, as long as such carryover days are taken by mutual agreement
with the Company on or before March 31, 2011. No payment will be made to
Employee for any such carryover days.

6. Health Benefit Continuation. Employee’s health (medical, dental, vision,
health care flexible spending), AD&D and life insurance benefits will continue
in a manner substantially the same as those benefits were provided immediately
prior to the termination and at substantially the same cost to the employee, but
subject to increases applied to active salaried employees until either (a) the
first of the month after Employee becomes eligible for coverage by another
employer or (b) the end of the month in which the final Income Protection
Payment is made, whichever is shorter. Employee agrees to inform Exide
immediately if he becomes eligible for health insurance coverage by another
employer. During the period described above, the difference between the cost for
benefit continuation of coverage that Employee would be required to pay for such
continuation coverage under COBRA and the amount Employee is required to pay for
such coverage during such period will be considered imputed income to Employee.
Employee will be responsible for the payment of income tax as a result of such
imputed income. During the period between termination of employment and
commencement of Income Protection Payments, Employee will pay to Exide monthly
payments equal to the amount Employee is required to pay for such coverage
during such period; thereafter, Employee’s cost will be withheld from such
Income Protection Payments. Employee may, but is not required, to continue
participating in Exide’s medical and dental plans for a limited period of time
by electing COBRA continuation coverage. Additional information about COBRA may
be obtained by contacting Ms. Karen Smith, Employee Benefits, Exide
Technologies, 13000 Deerfield Parkway, Bldg. 200, Milton, GA 30004.

7. General Release of Claims. Except as otherwise noted, Employee, for himself
and his respective successors, representatives, administrators, executors,
agents, heirs, beneficiaries and assigns, does waive, release and forever
discharge Exide and the Releasees (as defined below) of and from any and all
Claims (as defined below). This release covers any and all Claims arising from
the beginning of time up to and including the date Employee executes this
Agreement, including, but not limited to, all Claims relating, regarding or
referring to Employee’s employment with Exide, the terms and conditions of such
employment and his separation from such employment, but does not cover:
(a) claims relating to the enforcement of this Agreement; and (b) claims for
indemnification and/or coverage as an insured or additional insured under one or
more insurance policies, in connection with any claims that might be brought
against Employee subject to the terms and conditions of such insurance
policy(ies). To the extent permitted by law, Employee agrees not to file a
lawsuit to assert any Claims that are released herein. Employee also agrees and
acknowledges that he has been paid properly and in full for all hours he has
worked and for any vacation time.

a. Definition of “Claims”. For purposes of these release provisions, “Claims”
includes, without limitation, all actions or demands of any kind against Exide
and/or the Releasees (as defined below), or any of them, that Employee had, now
has, or may have or claim to have in the future. More specifically, “Claims”
include rights, causes of action, charges, suits, grievances, damages,
penalties, losses, attorneys’ fees, costs, expenses, obligations, agreements,
judgments and all other liabilities of any kind or description whatsoever,
either in law or in equity, whether known or unknown, suspected or unsuspected.

All of the following are among the types of Claims which will be barred by this
release and covenant not to sue:

      •
•  
Contract claims (whether express or implied);
Tort claims, such as for defamation or emotional distress;



  •   Claims under federal, state and municipal laws, regulations, ordinances or
court decisions of any kind;



  •   Claims of discrimination, harassment or retaliation, whether based on
race, color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, national origin or any other legally protected class;



  •   Claims under the Age Discrimination In Employment Act, Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act, as
amended, and similar state statutes and municipal ordinances;



  •   Claims under the Employee Retirement Income Security Act, federal and
state wage payment laws and federal and state wage and hour laws, including laws
relating to overtime and vacation;



  •   Claims under the Worker Adjustment and Retraining Act of 1988 or similar
statutes or regulations of any jurisdiction relating to any plant closing or
mass lay-off;

      •
•
•
•  
Claims under the Family and Medical Leave Act and similar state leave laws;
Claims for wrongful discharge;
Claims for reasonable attorneys’ fees, including litigation expenses and costs;
Claims made under, or related to, Exide’s Income Protection Plan; and
•  
Claims made under or related to any Exide bonus, incentive or other similar plan
or

program.

This list of Claims covered by this release is not intended to be, and shall not
be construed as, an exhaustive list. By entering into this Agreement, Employee
is not releasing his right to receive any employee benefits which vested and
accrued prior to Employee’s last day of work and to which Employee is entitled
under the governing plan documents for Exide’s employee benefit programs.

b. Definition of “Releasees.” For purposes of this Agreement, “Releasees”
includes, without limitation, Exide Technologies and its past, present and
future parents, affiliates, subsidiaries, divisions, predecessors, successors,
assigns, employee benefit plans and trusts. It also includes all past, present
and future managers, directors, officers, partners, agents, employees,
shareholders, insurers, attorneys, representatives, consultants, associates,
fiduciaries, plan sponsors, administrators and trustees of each of the
foregoing.

c. Scope of Release. Employee declares and agrees that any Claims he may have
incurred or sustained may not be fully known to him and may be more numerous and
more serious than he now believes or expects. Further, in making this Agreement,
Employee relies wholly upon his own judgment of the future development, progress
and result of said Claims, both known and unknown, and acknowledges that he has
not been influenced to any extent whatsoever in the making of this Agreement by
any representations or statements regarding said Claims made by Exide and/or the
Releasees, or any of them. Employee further acknowledges that he accepts the
terms herein in full settlement and satisfaction of all such Claims and that no
such Claim is reserved.

d. Indemnification for Breach of Agreement. Employee represents and warrants
that no Claims covered by this paragraph 7 are now pending against Exide or any
of the Releasees. Under the terms of this Agreement, and except as may be
prohibited by law, Employee is barred from asserting any Claims against Exide or
any of the Releasees. Except as may be prohibited by law, if Employee commences,
joins in, continues or in any other manner attempts to assert any Claims in
violation of this Agreement and covenant not to sue, or otherwise breaches any
promise made in this Agreement, he agrees to indemnify and hold harmless Exide
and the Releasees, or any of them, from and against all losses incurred,
including without limitation, costs and attorneys’ and expert fees, in defending
such Claims or pursuing any released party’s rights hereunder.

8. Cooperation in Legal Proceedings. During the period that Employee is
receiving income protection benefits, he agrees to cooperate with Exide with
respect to any past, present, or future claim, charge, action, suit, government
or regulatory investigation, or other proceeding in a court of law, arbitration,
government agency, or in any other forum, that has been, may be, or is
threatened to be brought against Exide (including specifically any of its
officers, directors or employees) and/or any of the Releasees, or that has been
or is brought by or on behalf of Exide and/or any of the Releasees, that relates
to or arises from any action or inaction that actually or allegedly occurred
while Employee was employed by Exide (a “Proceeding”). Except as may be required
by law, Employee shall not disclose or discuss with anyone who is not directing
or assisting Exide in any Proceeding, other than Employee’s own attorney, the
fact of or the subject matter of any Proceeding. In requesting cooperation and
information from Employee, Exide will use its best efforts to arrange times that
reasonably accommodate Employee and do not conflict with Employee’s prior
business or personal commitments and, to the extent permitted by law, will
reimburse Employee for any reasonable and pre-approved travel and other out -of-
pocket expenses Employee incurs in providing the cooperation and assistance
described in this paragraph so long as Employee submits adequate supporting
documentation to Exide. Any reimbursement of expenses under this Section 8 shall
be for expenses incurred by Employee during his lifetime and such reimbursement
shall be made not later than the last day of the calendar year following the
calendar year in which Employee incurs the expense. In no event will the amount
of expenses so reimbursed by Exide in one year affect the amount of expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.

9. Confidentiality of Agreement. Except as may be specifically and lawfully
required or ordered by any state or federal administrative agency, tribunal or
court, Employee will not disclose or communicate any term of this Agreement
(“Confidential Term”) to any person except Employee’s spouse, Employee’s
attorney, or (to the limited extent necessary to allow preparation of Employee’s
tax returns) Employee’s accountant or financial advisor. Before Employee makes
any such authorized disclosure, Employee will inform each such person to whom
disclosure is to be made, that the terms of this Agreement are confidential, and
Employee will secure the agreement of each such person to maintain the
confidentiality of all such terms. If Employee discloses any terms of this
Agreement to his spouse, moreover, he shall be responsible for any disclosure of
any terms of this Agreement by his spouse, except as specifically permitted by
this paragraph. Employee affirms that he and his spouse have complied with all
of the terms of this paragraph up through the date on which he signed this
Agreement.

Upon receipt of a subpoena or other compulsory process that could possibly
require disclosure of any Confidential Term by Employee or his spouse, Employee
shall provide a copy of the compulsory process and complete information
regarding the date and circumstances under which he received it to Exide within
twenty-four (24) hours of such receipt. Employee or his spouse will not make any
disclosure until the Latest Possible Date for making such disclosure in
accordance with the compulsory process (“Latest Possible Date”). If Exide seeks
to prevent disclosure in accordance with the applicable legal procedures and
provides Employee with notice before the Latest Possible Date that it has
initiated such procedures, Employee and his spouse will take reasonable steps
not to make disclosure of any Confidential Term that is the subject of such
procedures until such objections are withdrawn or ruled upon, but may, if
reasonably believed to be necessary to prevent being in contempt or violation of
any applicable order or rule, comply with the subpoena or other compulsory
process that could possibly require disclosure of any Confidential Term.

10. Covenant Not to Compete. Employee acknowledges that, as an executive of the
Company:

(a) he has participated in the development of the Company’s strategies with
respect to the design, development, marketing, and distribution by the Company
of lead-acid batteries for both industrial and transportation applications (the
“Business”);

b)  that, as an executive officer of the Company, he has been responsible for
managing, and has supervised and managed, other employees of the Company
performing a variety of services related to the industrial products of the
Business;

(c) that the Company currently has customers, actively markets its products and
services, and solicits customers throughout the world;

(d) that in the performance of his duties to the Company, he has been brought
into frequent contact, either in person, by telephone, by e-mail, and otherwise,
with existing and potential customers of the Business throughout the world, or
has had responsibility for personnel who have had such contact and has had
knowledge of such personnel’s activities; and

(e)  that he has had access to extensive Confidential Information (as defined in
Section 12 of this Agreement) related to the Business, including valuable
customer information, which has been developed by the Company through
substantial expenditures of time, effort and money and constitutes valuable and
unique property of the Company.

Employee therefore agrees and acknowledges that it is necessary for the
protection of the Business that Employee not compete with the Company for a
reasonable period of time.

Accordingly, Employee covenants that, for a period of seventy-eight (78) weeks
commencing on the Separation Date, Employee will not, without the prior written
consent of the Company, serve with respect to a business substantially similar
to the Business, anywhere in the world, whether as a consultant, advisor, or
manager, and whether as an employee, officer, director, independent contractor,
or otherwise, any of the following companies, each of which Employee
acknowledges is a major, world-wide competitor of the Business, or any company
that controls or is controlled by any of the following companies or their
respective successors:

East Penn Manufacturing Company, Inc.

C&D Technologies, Inc.

EnerSys

Johnson Controls, Inc.

FIAMM S.p.A.         .

11. Covenant Not To Solicit Employees. Employee further agrees that for a period
of seventy-eight (78) weeks commencing on the Separation Date, he will not,
directly or indirectly, for himself or for or on behalf of any business, divert,
solicit or hire away, or attempt to divert, solicit or hire away, to provide
services for himself or for any individual or entity whether or not such
individual or entity conducts a business competitive with the business of the
Company, any person employed or retained by the Company with whom Employee had
actual work-related contact while employed or retained by the Company, whether
or not such employee is a full-time employee, part-time employee or temporary
worker of the Company, whether or not such individual is employed or retained
pursuant to a written agreement and whether or not such individual is employed
or retained for a determined period or at-will.

12. Confidentiality of Business Information. (a) By signing this Agreement,
Employee warrants that he has not in the past, and agrees that for a period of
two (2) years commencing on the Separation Date, will not, use or disclose any
non-public or privileged information relating to the Company or any Releasee, or
any of their activities, including, but not limited to, information about
current or future products, marketing information, financing and other financial
information, business plans, trademarks, copyrights, patents or patent
applications, trade secrets, research and development activities or other
intellectual property, manufacturing requirements, specifications, processes,
practices and procedures, personnel information (including without limitation
employee names, home addresses, performance, discipline, benefits, phone
numbers, compensation, job descriptions or responsibilities), partners,
potential partners, suppliers, potential suppliers, customer and potential
customer information (collectively “Confidential Information”). Employee further
agrees that he will not disclose any of Exide’s trade secrets after the
expiration of this two-year term as long as such information remains a trade
secret. Employee may use or disclose Confidential Information only:

1) with the prior written consent of Exide’s CEO or his designee; or

2) in a legal proceeding between Employee and Exide to establish the rights of
either party under this Agreement, provided that Employee stipulates to a
protective order to prevent any unnecessary use or disclosure; or

3) subject to a compulsory legal process that requires disclosure of such
information, provided that Employee has complied with the procedures set forth
in paragraph 12(b) below to ensure that Exide has an adequate opportunity to
protect its legal interests in preventing disclosure.

(b) Upon receipt of a subpoena or other compulsory process that could possibly
require disclosure of any Confidential Information by Employee or his spouse,
Employee shall provide a copy of the compulsory process and complete information
regarding the date and circumstances under which he received it to Exide within
twenty-four (24) hours of such receipt. Employee or his spouse will not make any
disclosure until the Latest Possible Date for making such disclosure in
accordance with the compulsory process. If Exide seeks to prevent disclosure in
accordance with the applicable legal procedures and provides Employee with
notice before the Latest Possible Date that it has initiated such procedures,
Employee and his spouse will not make disclosure of any Confidential Information
that is the subject of such procedures until such objections are withdrawn or
ruled upon.

13. Injunctive Relief. Employee acknowledges and agrees that (i) the covenants
and agreements set forth in paragraphs 9, 10, 11, 12 and/or 15 above are
reasonable and necessary for the protection of Exide’s legitimate business
interests, (ii) Employee can honor all of those covenants without adversely
affecting his ability to earn a fully adequate livelihood for himself and his
dependents, (iii) irreparable injury will result to Exide if Employee breaches
any of those covenants or agreements and (iv) in the event of Employee’s actual
or threatened breach of any such covenants or agreements, Exide will have no
adequate remedy at law. Employee accordingly agrees that in the event of any
actual or threatened breach by him of any of those covenants or agreements,
Exide shall be entitled to immediate injunctive and other equitable relief,
without bond and without the necessity of showing actual monetary damages.
Nothing in this Agreement shall be construed as prohibiting Exide from pursuing
any other remedies available to it for any such breach or threatened breach,
including recovery of monetary damages.

14. Return of Corporate Property. Employee acknowledges and agrees that, on or
before his last day of work, Employee has returned all Exide property in his
possession or under his custody or control, including both originals and copies,
and including, but not limited to, all files, corporate credit cards,
automobiles, keys and access cards, calling cards, cellular or mobile telephones
(although Employee may keep his current cell phone number, 630-258-6499),
parking permits, computer hardware (including but not limited to all personal
computers, laptop computers, and personal data assistants and the contents
thereof, as well as any passwords or codes needed to operate such equipment),
computer software and programs, data, diskettes, external data storage drives or
devices, materials, papers, books, memoranda, correspondence, notes, documents,
records, lists, photographs, manuals, handbooks, notebooks, program listings,
flow charts, policies, procedures, customer information, customer lists, vendor
information and lists, marketing information, manufacturing specifications and
plans, and data base information, that Employee has or had relating to Exide or
any of its partners, suppliers, customers, clients, employees, plans, designs,
trademarks, copyrights, patents or patent applications, trade secrets, research
and development activities or other intellectual property, contracts,
agreements, strategies, inventions, systems, policies, procedures, and/or
practices (whether those materials are in paper or computer-stored form).
Employee represents and warrants that he has not kept any originals or copies of
any such items in any form. Employee further acknowledges and agrees that his
access to such property and facilities ceased immediately upon his last day of
work, and he shall be responsible for reimbursing Exide for all personal
expenses associated with any of the foregoing incurred before that date.

15. Non-Disparagement. Employee agrees to refrain from making any derogatory or
defamatory remarks or comments that disparage Exide or any of its officers,
directors, employees, agents, products or services. Current members of Exide’s
Executive Leadership Team will also refrain from making any derogatory or
defamatory remarks or comments that disparage Employee.

16. Cooperation in Transition of Work. In further consideration of the payments
and other consideration set forth in this Agreement, Employee agrees to not
voluntarily terminate his employment prior to the Separation Date and to
continue to perform Employee’s employment duties on the same basis as
immediately prior to entering this Agreement from the date of entering this
Agreement through the Separation Date. During such period, Employee shall remain
in his current role as President, Industrial Americas, only through December 31,
2010, and thereafter perform such transitional responsibilities and projects as
requested by the Company. If employee voluntarily terminates his employment or
voluntarily ceases to perform his employment duties prior to the Separation
Date, Employee agrees he will not be entitled to receive any of the
Consideration outlined in this Agreement, including but not limited to, the
rights described in Section 4 and Exide shall have no further obligations to
Employee under this Agreement. Employee further agrees to provide Exide, upon
request, with a list and a status summary of all outstanding matters, projects,
commitments, work assignments, and all other related matters in which he was
involved or working on behalf of Exide as of March 31, 2011 to identify all
Exide personnel working with him on those matters, and further, to provide his
professional and reasonable assistance to Exide in transitioning and completing
such work.

17. No Admission of Wrongdoing or Liability. This Agreement is not an admission
by Exide or any of the Releasees and it is specifically denied that any action
Exide and/or any of the Releasees has taken or failed to take with respect to
Employee was wrongful, unlawful, or susceptible of inflicting any damages or
injury to Employee.

18. Consideration for This Agreement. Employee further acknowledges that the
consideration recited in this Agreement is the sole and only consideration for
this Agreement; that such consideration is adequate and fair; and that no
representations, promises or inducements have been made by Exide, or any of its
directors, officers, employees or agents other than as appear in this Agreement.

19. Consideration Period. Employee acknowledges that he has been provided with a
period of twenty-one (21) days to consider the terms of this Agreement from the
date this Agreement was first presented to him, and understands that he may take
that entire period to sign and return this Agreement. Employee agrees that any
changes to this Agreement, whether material or immaterial, will not restart the
running of the 21-day period. Employee agrees to notify Exide of his acceptance
of this Agreement by delivering a signed and notarized copy to Barbara A.
Hatcher, Executive Vice President and General Counsel, Exide Technologies, 13000
Deerfield Parkway, Building 200, Milton, GA 30004 no later than the 21st day
after he first receives this Agreement. Employee may, if he chooses, sign and
return this Agreement before the 21-day consideration period expires, but if
Employee does so, Employee agrees and acknowledges that his decision to do so
was voluntary, knowing, and not induced by any fraud, misrepresentation, or
threat to withdraw or alter the offer described in this Agreement.

20. Revocation Period. Employee acknowledges that he shall have seven (7) days
after signing this Agreement to revoke it if he chooses to do so. If Employee
elects to revoke this Agreement, he shall give written notice of such revocation
to Barbara A. Hatcher, Executive Vice President and General Counsel, Exide
Technologies, 13000 Deerfield Parkway, Building 200, Milton, GA 30004 in such a
manner that it is actually received at that address within the seven (7) day
period. Employee understands that if he exercises his right to revoke this
Agreement, he will have no right to receive any of the consideration described
in Paragraphs 1, 2, 3, 4, 5 and 6 above. This Agreement will not become
enforceable until the day after the expiration of the Revocation Period.

21. Consultation with Legal Counsel. Exide advises Employee that he should
consult with an independent attorney of his choosing before deciding whether to
sign this Agreement. By signing this Agreement, Employee represents that he has
exercised his right to consult with an attorney of his choosing to the full
extent Employee felt necessary.

22. Certification of Understanding. Employee, intending to be legally bound
hereby, certifies and warrants that he has read carefully this Agreement and has
executed it voluntarily and with full knowledge and understanding of its
significance, meaning and binding effect. Employee further declares that he is
competent to understand the content and effect of this Agreement.

23. Integration. Except as expressly provided herein, this Agreement contains
the entire understanding between Exide and Employee and supersedes all verbal
and written agreements, and there are no other agreements, discussions,
negotiations, proposals, representations, warranties or other understandings of
or between the parties. In deciding to sign this Agreement, Employee has not
relied upon, and is not relying upon, any statements, promises, or
representations made by any employee, agent, or representative of Exide that are
not expressly set forth herein. The terms of this Agreement cannot be changed
except in a later document signed by both Employee and an authorized officer of
Exide.

24. Governing Law. Except to the extent superseded by federal law (e.g., ERISA),
this Agreement shall be governed, interpreted and applied according to the laws
and judicial decisions of the State of Georgia, which is the state where Exide’s
principal place of business is located, without giving effect to the choice of
law provisions of any state.

25. Jurisdiction. In the event Employee breaches or threatens to breach
Sections 9, 10, 11, 12 and/or 15 above, such that it becomes necessary for Exide
to seek injunctive or other relief, the parties agree that jurisdiction for such
litigation shall be in the State of Georgia, the state where Exide’s principal
place of business is located. The parties further agree to submit to
jurisdiction in the State of Georgia and hereby agree that they are subject to
service of process issued from or in the State of Georgia.

26. Dispute Resolution. All disputes between Employee and Exide (or any of its
former, current, or future parents, subsidiaries or affiliates), except claims
for injunctive relief based on an actual or threatened breach of paragraphs
9,10,11, 12 and/or 15 above, or actual or threatened irreparable harm, or a
claim by Employee for unemployment compensation, shall be submitted to binding
arbitration. The arbitration shall be subject to the Federal Arbitration Act and
shall be administered by and conducted pursuant to the JAMS Employment
Arbitration Rules and Procedures (available online at www.jamsadr.com). The
decision of the arbitrator(s) shall be final and may be recorded as a judgment
in a court of competent jurisdiction.

27. Miscellaneous.



  (a)   The headings in this Agreement are included solely for ease of reference
and shall not be applied or construed to limit or expand upon the rights created
hereunder.



  (b)   This Agreement shall be interpreted in accordance with the plain meaning
of its terms and not strictly for or against any party.



  (c)   Either party’s failure to insist upon strict compliance with any
provisions of this Agreement, or its failure to assert any right it may have
hereunder, will not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.



  (d)   If any term, condition, or provision of this Agreement is construed by a
court of competent jurisdiction to be invalid, void, unreasonable or
unenforceable for any reason, such term, condition, or provision shall be deemed
to be severable from the remainder of this Agreement and shall not cause the
invalidity or unenforceability of the remainder of this Agreement.  In addition,
any such severed term, condition, or provision shall be replaced with a term,
condition, or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid term, condition or provision.



  (e)   Subject to Section 16 herein, in the event of Employee’s death occurring
after the Separation Date, any unpaid income protection and other benefits
described in Paragraphs 1, 2, 3, 4, 5 and 6 herein shall be paid to Employee’s
estate.



  (f)   Any future announcements by Exide, between the date of execution of this
Agreement and March 31, 2011, regarding Employee will be furnished to Employee
in advance for Employee’s review and comment prior to release by Exide.

Sworn to and Subscribed
Before Me this        day
of      , 2010.

Notary Public

      
EMPLOYEE
E-Mail:       

Date:      , 2010

Exide Technologies

By:       
Title:       


Date:       

1

EXHIBIT A
INCOME PROTECTION STATEMENT

Applicable To Designated Senior Executives Reporting To
The Chief Executive Officer



I.   INTRODUCTION

Unless otherwise specified in a written employment contract, employment at Exide
Technologies is at-will, such that either the employee or Exide have the right
to terminate the employment relationship for any or no reason, and at any time.
At the same time, Exide believes that senior level employees should, under
certain circumstances as set forth below, enjoy protection against income and
benefits loss in the event of employment termination.



II.   INCOME PROTECTION PAY AND BENEFITS

In the event of employment termination, any employee who has previously been
expressly designated as covered by this Income Protection Statement (“IPS”) in
writing by the Executive Vice President, Human Resources or the Chief Executive
Officer (“vesting designation”) shall be eligible to receive, as of the
effective date of this IPS and subject to the terms below, one year (12 months)
of the employee’s annual base salary, and any bonus or portion thereof that has
already been earned at the time the termination occurs subject to and contingent
upon the final terms and conditions of such bonus plan. Any earnings or benefits
that the employee receives subsequent to the termination shall not reduce or
mitigate the amount of earnings or benefits, respectively, received from Exide
under this IPS.

Salary continuation income protection payments will be made pursuant to Exide’s
standard payroll system and in the same fashion as the employee had been paid
prior to the time of termination, commencing with the first pay date following
the sixtieth day after the termination of employment, provided, however, if the
employee is a “specified employee,” within the meaning of Section 409A of the
Code, as defined in Section VII, at the time of his or her termination of
employment, such payments shall commence on the first pay date on or after the
first day of the seventh month following the employee’s termination of
employment. The first such payment shall include a make-up payment equal to all
income protection payments that would have been made to the employee from the
date of the employee’s termination of employment through date of payment absent
the six-month delay. The pro rata bonus amount, if any, will be paid when the
bonus otherwise would be paid.

During the twelve month period following termination of employment, the Company
will continue to provide the vested participant’s health (medical, dental,
vision, and health care flexible spending), AD&D, disability and life insurance
benefits in a manner substantially the same as those benefits were provided
immediately prior to the termination and at substantially the same cost to the
employee. During this twelve month period, the difference between the cost for
benefit continuation of coverage that the employee would be required to pay for
such continuation coverage under COBRA and the amount the employee is required
to pay for such coverage during such period will be considered imputed income to
the employee. The employee will be responsible for the payment of income tax as
a result of such imputed income. During the period between termination of
employment and commencement of income protection payments, the employee will pay
to the Company monthly payments equal to the amount the employee is required to
pay for such coverage during such period; thereafter, the employee’s cost will
be withheld from such income protection payments.

If an employee receiving income protection under this Income Protection
Statement dies while receiving income protection pay and/or other benefits but
before he/she has received the total amount of income protection pay and/or
other benefits to which he/she is entitled, the remaining portion will be paid
to his/her beneficiary(ies).

Employees covered by this IPS shall also be entitled to exercise any vested
stock option, restricted stock, or other stock-based rights in accordance with
Exide’s applicable policies.



III.   ADDITIONAL CONDITIONS THAT MUST BE MET IN ORDER TO RECEIVE INCOME
PROTECTION AND BENEFITS

A. Waiver and Release Of Claims: In order to receive income protection and
benefits, an employee must execute and, where applicable, not revoke, on or
before the sixtieth day following the employee’s termination of employment, a
waiver and release of claims and agreement on confidentiality and
non-competition in favor of Exide and in a form and substance reasonably
satisfactory to Exide.

B. Employment Must Be Terminated Under Qualifying Circumstances: An employee is
eligible to receive income protection and benefits only if employment is
terminated under “qualifying circumstances.” Qualifying circumstances exist when
(1) Exide terminates an employee’s employment without cause, or (2) where the
employee resigns for a good reason.

A “termination without cause” is a termination for any reason other than (1) an
employee’s willful failure to perform his or her duties (other than due to
physical or mental illness) or to comply with the reasonable policies of the
Company as written or as directed by the CEO, provided that if such failure is
reasonably subject to cure, employee has not cured the failure within thirty
(30) days from receipt of notice of the failure from the Company; (2) an act or
omission that constitutes willful misconduct, gross negligence or fraud;
(3) non-de minimus misappropriation, embezzlement, or dishonesty; or
(4) conviction of or entering a plea of “guilty” or “no contest” to a felony.

A “resignation for a good reason” is a resignation for (l) a material adverse
change in the employee’s job title, role or responsibilities; (2) a reduction in
base salary or other fixed compensation or failure to pay or provide such
compensation within thirty (30) days of when due; (3) relocation of the
employee’s place of business without reasonable business justification or
without reimbursement of reasonable and necessary relocation expenses;
(4) material adverse change in any pension, medical, health, or accident or
disability plan, except for changes affecting all similarly-situated employees.



IV.   OUTPLACEMENT ASSISTANCE

In addition to receiving income protection and benefits, employees whose
employment ends under qualifying circumstances are entitled to receive
(1) outplacement assistance suitable to the employee’s position and
(2) individual tax and financial planning, at a total, combined cost not to
exceed $20,000 (Twenty Thousand Dollars), provided however, that the
reimbursement for individual tax and financial planning shall not exceed $16,250
(Sixteen Thousand Two Hundred Fifty Dollars). Outplacement assistance and
individual tax and financial planning provided pursuant to this Section IV shall
terminate no later than December 31 of the second year following the year of the
employee’s termination of employment.



V.   AMENDMENT OR REVOCATION

No employee who has received a vesting designation (a “vested participant”) can,
without the mutual consent of the vested participant and the Company, have his
or her rights hereunder adversely affected in the event this IPS is amended or
revoked. Any revocation or amendment shall be prospective in its effect, such
that any amendment or revocation of this document would apply only to employees,
who at the time of such amendment or revocation, are not already vested
participants.



VI.   PRIOR PLANS OR POLICIES

This IPS supersedes and replaces any prior severance plans, policies, or
programs applicable to a vested participant. To the extent there is any
inconsistency or conflict between this Income Protection Statement and Exide
Technologies’ Post Separation Income Protection Plan for Salaried Employees, the
terms of this Income Protection Statement control.



VII.   MISCELLANEOUS

It is intended that this IPS and any ultimate release that may be executed
pursuant to this IPS meet the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and same (i) shall be construed
accordingly, (ii) to the extent necessary shall be deemed to be amended to the
extent necessary to comply with Section 409A of the Code, and (iii) shall be
operated in a manner to ensure such compliance. In the event it is determined by
Exide that any provision of this IPS would cause Employee to be subject to
income tax prior to payment or any additional tax penalties pursuant to
Section 409A of the Code, such provisions shall be void ab initio and of no
effect and Exide shall adjust the timing and form of payments and benefits
hereunder to comply with Section 409A of the Code.

2